338 S.W.3d 413 (2011)
STATE of Missouri, Respondent,
v.
Kimberlie L. HOWARD, Appellant.
No. WD 71618.
Missouri Court of Appeals, Western District.
April 12, 2011.
Margaret M. Johnston, Columbia, MO, for appellant.
*414 Shaun J. Mackelprang and Evan J. Buchheim, Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and VICTOR C. HOWARD and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Kimberlie L. Howard appeals the Benton County Circuit Court's judgment convicting her of stealing by deceit pursuant to § 570.030, RSMo Cum.Supp.2005. Howard argues on appeal that the circuit erred by refusing her jury instruction concerning the special negative defense of claim of right, and by overruling her motion for judgment of acquittal at the close of the evidence. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).